Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ankur Garg on November 4, 2021.
The application has been amended as follows: 
Claim 12. (Currently Amended) An ophthalmic lens, comprising: an optic comprising an anterior surface, a posterior surface, and an optic edge extending between the anterior surface and the posterior surface, the optic having an optical axis; 
a plurality of haptics extending from a periphery of the optic, each of the plurality of haptics comprising a gusset region, a distal region, and an elbow region connecting the gusset region to the distal region, wherein: 
each of the plurality of haptics comprises an anterior haptic surface and a posterior haptic surface, wherein, for at least a portion of each of the plurality of haptics, a width of the posterior haptic surface is greater than a width of the anterior haptic surface, wherein the width of the anterior haptic surface and the width of the posterior haptic surface are defined in a direction perpendicular to the optical axis;

the gusset region of each of the plurality of haptics monotonically increases in thickness with increased distance from the periphery of the optic;
the elbow region of each of the plurality of haptics comprises a region of each haptic having a minimum haptic width;
the distal region of each of the plurality of haptics monotonically decreases in thickness with increased distance from the elbow region across the entire distal region, wherein the distal region of each of the plurality of haptics comprises an ending region of each haptic; and
at least a portion of a surface of each of the plurality of haptics is textured.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of Doriaswamy et al. teaches a portion of the distal region of each of the plurality of haptics monotonically decreasing in thickness with increased distance from the elbow region. However, the prior art of Doraiswamy et al. does not disclose or render obvious that the distal region of each of the plurality of haptics monotonically decreases in thickness with increased distance from the elbow region across the ENTIRE distal region. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         

/JERRAH EDWARDS/               Supervisory Patent Examiner, Art Unit 3774